EXHIBIT 10.1

 

DAVI LUXURY BRAND GROUP, INC.

 

SUBSCRIPTION AGREEMENT AND CONFIDENTIAL

PURCHASER QUESTIONNAIRE

 

 

Davi Luxury Brand Group, Inc.

9426 Dayton Way
Beverly Hills, CA 9021

 

Gentlemen:

Subscription. Subject to the terms and conditions of this subscription agreement
(the "Subscription Agreement"), the undersigned subscriber (hereinafter, the
"Purchaser") hereby irrevocably subscribes for and agrees to purchase shares of
Common Stock (the “Common Stock”) of Davi Luxury Brand Group, Inc., a Nevada
corporation (the "Company"), at a purchase price of $0.10 per share. The
Purchaser hereby tenders this completed and executed Subscription Agreement to
the Company, together with a check in such amount, payable to “Davi Luxury Brand
Group, Inc.” If this subscription is for $100,000 or more, the Company shall,
concurrently with the issuance of the shares of Common Stock to the Purchaser,
also issue to the Purchaser a Common Stock purchase warrant (the “Warrant”). The
Warrant shall have a term of one year from the date of issuance, shall entitle
the Purchaser to purchase 25% of the number of shares of Common Stock subscribed
for in this Subscription Agreement, and shall have an exercise price of $0.10
per share. (In the event that a Warrant is issued, references to “Common Stock”
below in this Subscription Agreement shall also refer to the shares of Common
Stock issuable upon the exercise of the Warrant.)

1.                    Acceptance of Subscription. The Purchaser acknowledges
that the Company has the right to accept or reject this subscription, in whole
or in part, for any reason, and that this subscription shall be deemed to be
accepted by the Company only when it is signed on its behalf. The Subscription
Agreement either will be accepted or rejected as promptly as practical after
receipt. Upon rejection of this Subscription Agreement for any reason, all items
received with this Subscription Agreement shall be returned to the Purchaser
without deduction for any fee, commission or expense, and without interest with
respect to any money received, and this Subscription Agreement shall be deemed
to be null and void and of no further force or effect. The Purchaser understands
and agrees that the acceptance of this subscription, or a part of this
subscription, will in no way constitute a determination that an investment in
the Common Stock is a suitable investment for the Purchaser.

2.                    Representations, Warranties and Covenants of the
Purchaser. The Purchaser hereby represents and warrants to and covenants with
the Company as follows:

(a)                 The Purchaser is an "accredited investor" as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the "Securities Act");

(b)                 The Purchaser has reviewed the reports, forms or other
information filed by the Company with the Securities and Exchange Commission
since January 1, 2011 under the Securities Act and the Securities Exchange Act
of 1934 (the foregoing materials being collectively referred to herein as the
“SEC Reports”), including the “Risk Factors” contained therein. The Purchaser
has relied solely upon the review of the SEC Reports and investigations made by
or on behalf of the Purchaser or his representative in evaluating the
suitability of an investment in the Company. Purchaser recognizes that an
investment in the Company involves a high degree of risk;

(c)                 The Purchaser has been advised of the risks set forth in the
Risk Factors contained in the SEC Reports, including (i) the risks regarding the
Company’s financial position; (ii) that it may not be possible to readily
liquidate this investment; (iii) the Company is an early stage development
company that has only generated limited revenues from its operations; and (iv)
the Company will need to raise additional capital in order to operate and fund
its proposed operations;



1

 

(d)                 The Purchaser's overall commitment to high risk investments
is not disproportionate to his net worth; his investment in the Company will not
cause such overall commitment to become excessive; and he can afford to bear the
loss of his entire investment in the Company;

(e)                 The Purchaser has adequate means of providing for his
current needs and personal contingencies and has no need for liquidity in his
investment in the Company;

(f)                  The Purchaser satisfies any special suitability or other
applicable requirements of his state of residence and/or the state in which the
transaction by which the Common Stock is purchased occurs;

(g)                 The Purchaser has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of an
investment in the Company, or the Purchaser has employed the services of an
independent investment advisor, attorney or accountant to read all of the
documents furnished or made available by the Company to him and to evaluate the
merits and risks of such an investment on the Purchaser's behalf;

(h)                 The Purchaser hereby acknowledges that the Purchaser has
been advised that this offering has not been registered with, or reviewed by,
the Securities and Exchange Commission (the "SEC") because this offering is
intended to be a non-public offering pursuant to Section 4(2) of the Securities
Act. The Purchaser represents that the Purchaser's Common Stock is being
purchased for the Purchaser's own account, for investment purposes only and not
with a view towards distribution or resale to others. The Purchaser agrees that
the Purchaser will not attempt to sell, transfer, assign, pledge or otherwise
dispose of all or any portion of the Common Stock (or the Warrant, if
applicable) unless it is registered under the Securities Act or unless in the
opinion of counsel satisfactory to the Company an exemption from such
registration is available. The Purchaser represents that the Purchaser is
familiar with Rule 144 promulgated under the Securities Act. The Purchaser
understands that neither the Common Stock nor the Warrant, if applicable, have
been registered under the Securities Act by reason of a claimed exemption under
the provisions of the Securities Act which depends, in part, upon the
Purchaser's investment intention;

(i)                   The execution, delivery and performance by the Purchaser
of the Subscription Agreement are within the powers of the Purchaser, have been
duly authorized and will not constitute or result in a breach or default under,
or conflict with, any order, ruling or regulation of any court or other tribunal
or of any governmental commission or agency, or any agreement or other
undertaking, to which the Purchaser is a party or by which the Purchaser is
bound; and, if the Purchaser is not an individual, will not violate any
provision of the charter documents, by-laws, indenture of trust, partnership
agreement or similar documents, as applicable, of the Purchaser. The signatures
on the Subscription Agreement are genuine; and the signatory, if the Purchaser
is an individual, has legal competence and capacity to execute the same, or, if
the Purchaser is not an individual, the signatory has been duly authorized to
execute the same; and the Subscription Agreement constitutes the legal, valid
and binding obligation of the Purchaser, enforceable in accordance with its
terms;

(j)                   The Purchaser acknowledges that the Common Stock has not
been recommended by any Federal or state securities commission or regulatory
authority. In making an investment decision, investors must rely on their own
examination of the Company and the terms of the offering, including the merits
and risks involved. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this document. Any representation to
the contrary is a criminal offense. The Common Stock (and the Warrant, if
applicable) is subject to restrictions on transferability and resale and may not
be transferred or resold except as permitted under the Securities Act, and the
applicable state securities laws, pursuant to registration or exemption
therefrom; and

(k)                 The Purchaser acknowledges that the Company may engage one
or more finders, placement agents or registered broker-dealers in connection
with the private placement of the securities subject to this Subscription
Agreement and may pay a finder’s fee or placement commission to such finders,
placement agents or registered broker-dealer.



2

 

The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of delivery of this
Subscription Agreement and accompanying documents to the Company and shall
survive the delivery of the Common Stock. If, in any respect, those
representations and warranties shall not be true and accurate prior to
acceptance or rejection of this subscription by the Company pursuant to
paragraph 2, the undersigned shall immediately give written notice to the
Company specifying which representations and warranties are not true and
accurate and the reason therefor. The Purchaser agrees that the foregoing
representations and warranties may be used as a defense in any actions relating
to the Company or the sale of the Common Stock (or the Warrant, if applicable),
and that it is only on the basis of such representations and warranties that the
Company may be willing to accept the Purchaser's subscription for Common Stock.

3.                    Capitalization. The Company hereby represents and warrants
to the Purchaser that the authorized capital stock of Company consists of
75,000,000 shares of common stock, of which a total of _________ shares of
Common Stock are currently issued and outstanding. All of said issued and
outstanding shares of Company are validly issued, fully paid and non-assessable.
Other than as described in the SEC Reports, there are no outstanding
subscriptions, options, calls, rights, warrants, convertible securities or other
agreements or commitments obligating Company to issue, sell or otherwise dispose
of or to purchase, redeem or otherwise acquire any shares of the capital stock
of Company, except for ___________________.

4.                    Restrictions on Transfer. The Purchaser understands and
agrees that the Common Stock (and the Warrant, if applicable) purchased pursuant
to this subscription is being offered pursuant to Section 4(2) of the Securities
Act, and that the securities may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to (i) an effective registration statement
under the Securities Act and any applicable state securities laws or (ii) an
exemption from registration under such act (including Rule 144) and such laws
which, in the opinion of counsel for the holder of such Common Stock, which
counsel and opinion are reasonably satisfactory to counsel for the Company, is
available. In this connection, the Purchaser represents that the Purchaser is
familiar with Rule 144 promulgated under the Securities Act. The Purchaser also
understands and agrees that the following legend shall appear on all
certificates representing the Common Stock and that the Company may give
appropriate instructions to the transfer agent for the Common Stock to enforce
such restrictions:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS. THESE SHARES HAVE
NOT BEEN ACQUIRED WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT OF 1933 AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 OR UNDER
APPLICABLE STATE SECURITIES LAWS.

5.                    Purchaser Information. The Purchaser has furnished a
completed and executed Questionnaire as part of the Subscription Agreement, the
information in which is true and correct in all respects and which is hereby
incorporated by reference herein.

6.                    Entire Agreement. This Subscription Agreement contains the
entire agreement of the parties with respect to the matters set forth herein and
there are no representations, covenants or other agreements except as stated or
referred to herein or as are embodied in the Subscription Agreement.

7.                    Assignability. This Subscription Agreement is not
transferable or assignable by the undersigned or any successor thereto.

8.                    Applicable Law. This Subscription Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California, without reference to the principles thereof relating to conflicts of
law.



3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the ____ day of _____, 2013.

Number of shares of Common Stock to be purchased: __________.

Amount Subscribed for: ______________ (no. of shares, times $0.10 per share).

If the Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY by more than one individual:

 

 

 

 


(Signature of Purchaser)


(Name Typed or Printed)


(Signature of any Co-Purchaser)


(Name Typed or Printed)


(Mailing Address
(if not residence)

_________________________________________


City, State and Zip Code

 


Residence Address



City, State and Zip Code


E-Mail Address

 

Accepted as of this _____ day of _____, 2013.

DAVI LUXURY BRAND GROUP, INC.

 

By:

 

 



4

 

DAVI LUXURY BRAND GROUP, INC.

CONFIDENTIAL PURCHASER QUESTIONNAIRE
(TO BE COMPLETED ONLY BY NATURAL PERSONS)

 

Name(s) of Purchaser(s):*

(1)

(2)

1.Background Information.

a.                    Home Address:



b.                   Home Telephone:

c.                    Social Security #(s):

d.                   Bus. Address:

e.                    Bus. Telephone:

f.                     E-Mail Address:

g.                   Send Mail to:______ Home ______ Office ______ E-Mail

2.Type of Ownership.

Indicate type of ownership subscribed for (if other than for a single
individual):

___________________________________________________________ (i.e. Joint Tenants
with Rights of Survivorship, Tenants in Common, Tenants by the Entirety)

5

 



3.Purchaser Suitability.

Please indicate whichever of the following (if any) certifications apply to you:

(i) I certify that I am an “accredited investor” because I have an individual
net worth** (or joint net worth with my spouse) in excess of $1,000,000 or total
corporate assets of in excess of $5,000,000.

Yes ______No ______

(ii) I certify that I am an “accredited investor” because I had an individual
income*** (not including any amounts attributable to my spouse or to property
owned by my spouse) of more than $200,000 in each of the previous two calendar
years and I reasonably expect to reach the same income level in the current
year.

Yes ______No ______

(iii) I certify that I am an "accredited investor' because I had a joint income
with my spouse in excess of $300,000 in each of the previous two calendar years
and I reasonably expect to reach the same income level in the current year.

Yes ______No ______

4.Reliance by the Company.

I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions and I represent, warrant and covenant
to the Company as follows:

(i) The answers to the above questions are complete and correct and may be
relied upon by the Company in determining whether the private sale in connection
with which I have executed this Questionnaire is exempt from registration under
the Securities Act;

(ii) I will notify the Company immediately of any material change in any
statement made herein or any event resulting in the omission of any statement
required to be made herein that occurs prior to the acceptance of my
subscription; and

(iii) I understand that an investment in the Common Stock involves a high degree
of risk.

 

Dated:  ____________, 2013


(Signature of Purchaser)


(Name Type or Printed)


(Signature of Co-Purchaser)


(Name Typed or Printed)

 

 

--------------------------------------------------------------------------------

*If there is more than one Purchaser (other than husband and wife), a separate
Confidential Purchaser Questionnaire must be completed for each such Purchaser.

 

** For purposes of this Questionnaire, your “net worth” is equal to the excess
of your total assets at fair market value over your total liabilities, excluding
from this calculation the value of your primary residence and the amount of any
indebtedness secured by your primary residence (up to the fair value of the
residence). The amount of any indebtedness secured by your primary residence in
excess of the fair value of the residence must be included in total liabilities.

 

*** For purposes of this Questionnaire, "income" means adjusted gross income, as
reported for Federal income tax purposes, less any income attributable to a
spouse or to property owned by a spouse, increased by the following amounts (but
not including any amounts attributable to a spouse or to property owned by a
spouse): (i) the amount of any tax-exempt interest income under Section 103 of
the Internal Revenue Code of 1986, as amended (the "Code"), received, (ii) the
amount of losses claimed as a limited partner in a limited partnership as
reported on Schedule E of Form 1040 and (iii) any deduction claimed for
depletion under Section 611 et. seq. of the Code.



6

 

